Order entered June 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00661-CV

                           IN RE ALFRED LEE STONE, Relator

                Original Proceeding from the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-91-42452-T

                                          ORDER
                           Before Justices Lang, Fillmore and Evans

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We GRANT relator’s request for return of the exhibits attached to his petition and DIRECT the

Clerk to return relator’s original exhibits. We ORDER relator to bear the costs of this original

proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE